Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00680-CV

                                          Denise MCVEA,
                                             Appellant

                                                 v.

                                          James KELLER,
                                             Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-11896
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 27, 2013

DISMISSED FOR WANT OF PROSECUTION

           On October 14, 2013, the trial court sustained the contests to appellant’s Affidavit of

Inability to Pay Costs on Appeal. The clerk’s record and reporter’s record were due on October

22, 2013. Accordingly, on October 23, 2013, this court informed appellant that if she desired a

reporter’s record, and had not already done so, she must (1) request in writing, no later than

November 4, 2013, that a reporter’s record be prepared and (2) designate in writing, no later than

November 4, 2013, the exhibits and those portions of the record to be included in the reporter’s

record. The appellant was ordered to file a copy of the request with both the trial court clerk and
                                                                                     04-13-00680-CV


this court no later than November 4, 2013. We also ordered appellant to provide written proof to

this court no later than November 4, 2013 that the reporter’s fee had been paid or arrangements

had been made to pay the reporter’s fee. On October 29, 2013, this court ordered appellant to

provide written proof to this court no later than November 8, 2013 that the clerk’s fee had been

paid or arrangements had been made to pay the clerk’s fee. Our order cautioned appellant that if

she failed to file such written proof within the time provided, this appeal would be dismissed for

want of prosecution. See TEX. R. APP. P. 37.3(b).

       On October 29, 2013, appellant filed a Motion for Extension of Time to File Amended

Affidavit of Indigence. In her motion, appellant did not acknowledge the trial court’s ruling or our

orders. Because the trial court had already sustained contests to appellant’s request for a free

record on appeal, we issued an order on November 6, 2013, denying appellant’s motion. In our

order, we ordered appellant to designate the reporter’s record and provide written proof to this

court that the clerk’s fee and reporter’s fee had been paid or arrangements had been made to pay

the clerk’s fee and reporter’s fee no later than November 11, 2013. Our order informed appellant

that if she did not comply with our order by November 11, 2013, this appeal would be dismissed

for want of prosecution. Appellant has not responded. Therefore, this appeal is dismissed for want

of prosecution.



                                                 PER CURIAM




                                                -2-